Title: Editorial Note
From: 
To: 


          Editorial Note
          The network of spies and couriers that has come to be known as the Culper ring, on account of the code names of its spies, had its genesis in GW’s need to provide reliable intelligence to Vice Admiral d’Estaing on British naval movements at New York during the fall of 1778. Recognizing the provision of quality intelligence as a critical aspect of the new military partnership, GW sought trustworthy spies to gather sound information. GW created the Culper network because his existing spy networks proved inadequate for d’Estaing’s needs. The Culper ring’s reports are critical to understanding GW’s generalship in this and subsequent volumes.
          
          In September 1778, with his squadron refitting and resupplying at Boston, d’Estaing expected a British offensive against his ships by land or sea or both. Declaring that “good Spies must be the basis of all,” d’Estaing pressed GW for reports on British intentions “without loss of time”—even pledging to pay the costs of the spies. GW, who already had spies out gathering intelligence on British ship movements, assured the French admiral that he fully agreed with the necessity of “intelligent spies” and that he had taken every possible measure “to answer this valuable end.” But, in fact, GW remained dissatisfied with his espionage network, and two weeks later he gave the directive to set up a new network, making clear that the reports were designed to support the needs of the French commander.
          GW and Maj. Benjamin Tallmadge, who managed the Culper spies for GW under the alias “John Bolton,” had the new spy network functioning in a month. Abraham Woodhull, residing at Setauket on Long Island and using the alias “Samuel Culper,” acted as the new spy network’s chief intelligence gatherer. The first known intelligence from the Culper ring provided detailed, quality information on naval movements and troop embarkations—the type of information needed for d’Estaing. D’Estaing sailed for the West Indies in early November before GW could relay to him the first Culper reports, but the American commander kept the Culper ring in operation. Remarking to Tallmadge in late November that one of Woodhull’s first reports had “the appearance of a distinct and good one,” GW directed that the spy continue his work. GW soon adapted the spy ring to his own needs, issuing new instructions in March 1779. Additionally, around this time, the Culper ring had undergone several changes to improve its intelligence and methods of delivery. Robert Townsend, who began using the alias “Samuel Culper, Jr.,” had recently been brought in as the network’s chief spy, stationed in the city. The spies had also just begun to use Tallmadge’s new “numerical dictionary,” a list of code numbers standing for words.
          In the months covered by this volume, GW relied heavily on Culper intelligence to plan his own operations, as well as prospective combined operations with the French forces. Although the Culpers continued to provide intelligence on ship movements, by the fall of 1779 the network was gathering more than just naval intelligence. GW relied on the Culper spies to provide him with information on the location and movement of British army units. Townsend’s first letter of August—“Culper, Jr.’s” fourth report to GW and one of the best extant examples of his intelligence reporting—provides an example of the mix of intelligence. Showing the origins of the Culper ring, he first reports on naval movements, but he then goes on to give GW all the intelligence he could gather from talking to British officers: positions of regiments, information on fortifications, European intelligence, and expected ship arrivals. By the period of this volume, the reports of Woodhull had become less important than those from Townsend, who had taken over reporting from the city. Woodhull largely confined himself to reports on Long Island and issues involved in conveyance of Townsend’s reports.
          In addition to the August 1779 Culper documents presented here, other documents in this volume show how much GW relied on the Culper intelligence in this period. At the end of August, GW called on the Culper spies for “essential” reports to help him plan his defensive dispositions in anticipation of a British offensive up the Hudson River, which he expected would follow quickly in the wake of British reinforcements convoyed to New York by Vice Adm. Marriot Arbuthnot. To support his planning for anticipated joint operations with d’Estaing’s

fleet in October, GW again called on the Culper spies to provide information on specific points. Clearly putting a premium on the Culper intelligence, GW in October held a conference with Tallmadge to discuss their operations; the conference resulted in a set of specific instructions to govern the spies’ activities during the anticipated offensive.
          GW’s letters to Tallmadge regarding the Culper spies also highlight a littleknown aspect of GW’s generalship: his operations as a spymaster.
          First, the letters in this volume show how GW operated as his own intelligence officer, receiving reports from several networks of spies. Although the Culper ring was one of his most important and reliable sources of intelligence, GW received reports from several other networks of spies, which were controlled by various generals and field officers. For instance, Maj. Gen. Robert Howe seems to have operated double-spy Elijah Hunter and other spies in New York. In addition, officers stationed in New Jersey operated spies on Staten Island. Maj. Gen. Alexander McDougall and Brig. Gen. Samuel Holden Parsons also operated agents. GW and his small number of aides-de-camp had to sort and process all these reports.
          Second, in his letters to Tallmadge in this period, GW shows his mastery of the art of spycraft. He gave specific and detailed recommendations to Tallmadge on how Culper, Jr., should disguise his written reports to avoid detection. GW himself controlled the issue of one of the most essential items for the spies: their special invisible ink and reagent. And GW gave Tallmadge instructions on how the ink was to be used.
          The Culper spy ring was one of GW’s longest-lasting intelligence networks; Woodhull sent his last “Culper” intelligence report to Tallmadge in February 1783. While the Culper ring is unique among GW’s networks of spies in that we know more about it than the others, that information is still sparse. This lack of knowledge is unfortunate because GW relied heavily on the Culper spies while the army remained in the vicinity of New York. In addition to the letters in this volume, from late October 1779 to July of 1781 there are fifty letters from the Culpers to Tallmadge in GW’s papers. The letters presented in this volume and those that will appear in future volumes of this series will provide perhaps the most complete account of the network’s operations and GW’s role as its director.
        